Citation Nr: 1704759	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  14-27 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, depression and mood disorders.

2. Entitlement to service connection, to include on a secondary basis, for heart disease, to include ischemic heart disease, coronary artery disease and hypertension.
      
3. Entitlement to service connection for osteoporosis (claimed as brittle bones).

4. Entitlement to service connection for an intestinal disorder.

5. Entitlement to service connection for right ear hearing loss.

6. Entitlement to service connection, to include on a secondary basis, for headaches.

7. Entitlement to service connection, to include on a secondary basis, for sleep apnea.

8. Entitlement to service connection for residuals of a left arm fracture.

9. Entitlement to service connection for residuals of a left hand fracture.

10. Entitlement to a disability rating in excess of 10 percent for left wrist fracture as of January 15, 2015. 

11. Entitlement to a compensable disability rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to September 1976, with additional service in the Army National Guard in 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2012, March 2015, April 2015, July 2016 and September 2016 rating decisions of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the Veteran has claimed service connection for PTSD.  The record shows that the Veteran has also variously claimed service connection for anxiety and depressive disorders.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the psychological diagnoses of record, the Board has recharacterized that claim as reflected on the title page.

The Board notes that the May 2012 rating decision adjudicated several claims including the following: (1) entitlement to a compensable rating for left ear hearing loss; (2) whether new and material evidence had been submitted to reopen a previously denied claim for service connection for right ear hearing loss (reopened in a June 2014 Statement of the Case (SOC)); (3) whether new and material evidence had been submitted to reopen a previously denied claim for service connection for tinnitus; (4) whether new and material evidence had been submitted to reopen a previously denied claim for service connection for PTSD (reopened in a June 2014 SOC); (5) whether new and material evidence had been submitted to reopen a previously denied claim for service connection for bilateral foot condition; (6) entitlement to service connection for intestinal condition; (7) entitlement to service connection for brittle bones; and (8) entitlement to service connection for ischemic heart disease (previously evaluated as coronary artery disease with hypertension).  In a July 2012 Notice of Disagreement (NOD), the Veteran appealed only the issues of PTSD, ischemic heart disease, brittle bones, intestinal condition, tinnitus and hearing loss.  The Veteran filed another NOD in October 2012 expressing his desire to appeal all issues contained in the May 2012 rating decision.  However, the June 2014 SOC readjudicated all issues except whether new and material evidence had been submitted to reopen a previously denied claim for service connection for bilateral foot condition.  The Board further notes that the Veteran did not appeal this issue in his July 2014 VA Form 9, Substantive Appeal.  Accordingly, the Board does not have jurisdiction over this matter and it is referred to the Agency of Original Jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2016).

During the pendency of the appeal, a June 2014 rating decision granted service connection for tinnitus.  Therefore, as the RO granted the benefit sought on appeal, that issue is no longer before the Board.  Shoen v. Brown, 6 Vet. App. 456 (1994).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for heart condition, headaches, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's anxiety disorder has been shown to be related to service.

2. The Veteran currently does not have, nor has he ever been diagnosed with, osteoporosis (claimed as brittle bones).

3. The Veteran currently does not have, nor has he ever been diagnosed with, an intestinal condition.

4. The Veteran's right ear hearing loss did not originate in service or within a year of service, and is not otherwise etiologically related to the Veteran's active service.

5. The Veteran currently does not have, nor has he ever been diagnosed with, a left arm fracture.

6. The Veteran currently does not have, nor has he ever been diagnosed with, a left hand fracture.

7. Throughout the period on appeal the Veteran's left wrist disability has been manifested by limited range of motion and muscle weakness with no evidence of ankylosis.

8. Throughout the entire appeal period, the Veteran's left ear hearing loss has manifested no worse than 82 percent speech discrimination, and no worse than level IV numeric designation of hearing impairment.


CONCLUSIONS OF LAW

1. The criteria for service connection for anxiety disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2016).

2. The criteria for service connection for osteoporosis (claimed as brittle bones) have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3. The criteria for service connection for intestinal condition have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

4. The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2016).

5. The criteria for service connection for left arm fracture have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016). 

6. The criteria for service connection for left hand fracture have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

7. The criteria for an evaluation in excess of 10 percent for left wrist disability, as of January 15, 2015, have not been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5215 (2016).

8. The criteria for a compensable evaluation for bilateral hearing loss have not been met during the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.85, Diagnostic Code 6100, 4.86 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was provided 38 U.S.C.A. § 5103(a)-compliant notices in November 2004, March 2005, October 2010 and January 2015 correspondences.  Thereafter, the claims were readjudicated in a June 2014, and an August, September and December 2016 SOC.  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the most recent SOC.  Regarding the Veteran's increased rating claims, the Board further notes that the above mentioned notices included information concerning establishing effective dates in the event of a successful claim.  As the appeal of ratings is a downstream issue, additional notice is not required.  38 C.F.R. § 3.159(b)(3) (2016); Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, VA has satisfied the duty to notify the Veteran.

The Board also finds the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  

The RO has also obtained VA medical examinations with respect to the Veteran's claims on appeal that occurred in June 2005 (left wrist), July 2005 (hearing loss), April 2012 (hearing loss, intestinal condition), May 2014 (hearing loss), June 2014 (acquired psychological disorder), March 2015 (left wrist), and September 2016 (hearing loss, left wrist).  The Board has reviewed the examination reports and finds they are adequate to adjudicate the claims on appeal.  Additionally, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2016). 

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488 (1997).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Acquired Psychiatric Disorder

The Veteran seeks entitlement for an acquired psychiatric disorder, to include PTSD and anxiety disorder.  Regarding his claim for PTSD, the Veteran asserts that he served Vietnam in a unit that conducted secret missions cleaning up poison sites.  During his time in Vietnam, the Veteran asserts that he witnessed a child fitted with explosives detonate herself outside a gate.  The Veteran further asserts that he served in a combat area in Vietnam, came under enemy sniper and mortar fire, and was shot twice in the head.  During a mortar attack, the Veteran claims to have dropped a transfer case onto his left wrist resulting in a navicular fracture.  Regarding his claim for anxiety disorder, the Veteran asserts that he received treatment for a psychiatric disorder during service and that he currently has a psychiatric disorder directly related to service.  Alternatively, the Veteran asserts service connection for anxiety disorder secondary to his service-connected tinnitus, left ear hearing loss and left wrist fracture.

After a review of the record, the Board finds that service connection for anxiety disorder is warranted.

1. Factual Background

The Veteran's service treatment records (STRs) include an enlistment examination noting a normal psychiatric evaluation.  The Veteran denied depression, excessive worry or nervous trouble of any sort, and reported that he was unsure if he had neuritis.  A September 1973 STR noted complaints of dizziness, nervousness, and perspiring during the night.  A December 1973 STR shows that the Veteran received a psychiatric consultation due to personal problems.  The Veteran underwent a psychiatric consultation for nervousness related to his mother becoming blind.  He reported sleep problems due to worrying about his mother, an inability to concentrate, and difficulty carrying out assignments.  He requested a medical board for discharge on psychiatric grounds.  The physician found no psychosis, psychoneurosis or severe personality disorder.  The physician determined that the Veteran was experiencing transient situational anxiety due to his mother's physical impairment.  In December 1975, the Veteran presented to sickbay with complaints of pain in his left wrist which was found slightly swollen.  He was treated with an ace bandage and sent for an X-ray.  X-ray studies revealed the Veteran had suffered an incomplete left wrist navicular fracture.  A date stamp shows treatment at the medical department in New York.  An April 1976 examination noted a normal psychiatric evaluation.  The Veteran reported depression and nervous trouble of any sort, and additionally reported that he was unsure whether he had neuritis.  In August 1976, the Veteran was seen for extreme anxiety neurosis related to marital problems.  The physician found that joint counseling was needed with the Veteran and his wife.

A September 1977 post-service examination noted a normal psychiatric evaluation.  The Veteran reported depression, excessive worry and nervous trouble of any sort.  In June 1981, the Veteran was admitted to VA psychiatry complaining of depression.  The Veteran was found anxious and depressed.  It was noted that the Veteran had marital problems and that he was unemployed.

A June 1986 psychiatric evaluation noted the Veteran had no follow-up treatment for mental disorders since his treatment in 1982 for a "breakdown."  The Veteran was oriented to place, person, time and situation.  He had no suicidal ideations and his thought process showed no tangential, circumferential or blocking flow.  No hallucinations, delusions, obsessive compulsive features, or phobias were found.  The Veteran was found to have difficulty concentrating.  No diagnosis was provided.

A December 1994 psychological evaluation noted the Veteran was oriented to person, place, time and situation.  There was no evidence of hallucination, delusion, incoherence or compulsion.  Speech was goal directed and affect was anxious.  The examiner also noted obsessive thinking regarding unfair treatment by the government.  Insight was found adequate and judgement mildly impaired.  Immediate and recent memory and concentration were also found impaired.  The Veteran reported difficulty sleeping, low energy and feeling inadequate.  He also reported experiencing random anxiety attacks.  The Veteran was diagnosed with moderate major depression, panic disorder and borderline personality disorder.

In August 1995, the Veteran was referred for a psychological evaluation.  The Veteran admitted being depressed and having suicidal ideations, but reported having no intention to follow through.  The Veteran was angry that his applications for disability benefits had been denied.  A mental status examination was found within normal limits except for decreased concentration.  The Veteran was diagnosed with depression and ruled-out personality disorder.  The Veteran also complained of chest pains described as intervals of stabbing pain lasting one to two seconds.  Other symptoms included shortness of breath and lightheadedness.  The physician noted serious anxiety problems and nervousness and diagnosed the Veteran with a non-cardiac chest pain.  The pain was found not characteristic of angina and the physician found the chest pains musculoskeletal in nature and related to the Veteran's anxiety.

During a June 2005 VA psychiatry evaluation, the Veteran reported serving three tours in Vietnam; eight months, three and-one-half months, and two weeks respectively.  The Veteran further reported being grazed in the head with a bullet and that he suffered loss of consciousness.  The Veteran also reported witnessing a child who was fitted with explosives blow-up at a check point.  The Veteran further reported coming under enemy sniper and mortar fire, and that in one incident he fractured his left arm when he dropped a transfer case.  The Veteran was diagnosed with PTSD, mood disorder and a history of alcohol dependence.  A GAF score of 50 was assigned.

In January 2012, the RO issued a Formal Finding of Inability to Verify In-Country Vietnam Service memorandum.  In making this finding, the memorandum noted a February 2011 National Personnel Records Center (NPRC) letter stating "There is no evidence in this Veteran's file to substantiate any service in the Republic of Vietnam."  In addition, a NPRC January 2012 review of the Veteran's personnel file showed no proof of service in Vietnam.  Further, a January 2012 Joint Services Records Research Center (JSRRC) letter found no evidence of the Veteran's unit sending members to Vietnam, and that his unit was only sent to the following locations: Rota, Spain; Sigonella, Sicily; Diego Garcia, Guam; Okinawa Japan; and Puerto Rico.

A June 2012 VA psychiatry progress note shows a diagnoses for anxiety and depressive disorder.  A GAF score of 60 was assigned.

The Veteran underwent a VA examination in June 2014.  The Veteran was diagnosed with PTSD and recurrent severe major depressive disorder.  The examiner determined that it was not possible to differentiate which symptoms were attributable to each diagnosis as depression was found likely a reaction to his chronic PTSD symptoms.  The examiner further determined that the Veteran's psychiatric disorder was manifested by occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgement, thinking and/or mood.  The examiner noted the Veteran was treated for anxiety and depression during service.  The Veteran reported two stressor events related to combat situations in Vietnam.  The first event involved a Vietnamese girl who was fitted with explosives, sent to his gate, and blown up.  The Veteran reported witnessing this event.  The second stressor involved exposure to frequent mortar attacks while serving in Vietnam.  The Veteran also reported returning fire during these attacks.  Symptoms identified by the examiner included the following: depressed mood; anxiety; suspiciousness; panic attacks that occurred weekly or less often; chronic sleep impairment; mild memory loss; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; suicidal ideation; and neglect of personal appearance and hygiene.  The examiner opined that the Veteran's PTSD was likely due to the traumatic stressors he reported experiencing in Vietnam and that his depression was likely a reaction to his chronic PTSD symptoms.  The examiner further opined that the current diagnoses were related to the Veteran's anxiety that was treated during his military service.

A May 2015 VA psychiatry resident record shows a diagnosis for unspecified mood disorder (major depressive disorder vs. mood disorder secondary to chronic back pain) and PTSD.

In a July 2016 Brief, the Veteran's representative asserted that service connection should be awarded for unspecified anxiety disorder either on a direct service connection basis or on a secondary service-connected basis.  The representative also submitted a psychological examination by a private psychologist.  The psychologist diagnosed the Veteran with unspecified anxiety disorder.  Symptoms noted included the following: depressed mood; anxiety; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; mild memory loss; impaired short and long term memory; memory loss for names of close relatives, own occupation or own name; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a work like setting; inability to establish and maintain effective relationships; and suicidal ideation.  The psychologist opined that the Veteran suffered from unspecified anxiety disorder that "more likely than not began in military service, continued uninterrupted to the present and is aggravated by his service-connected tinnitus, hearing loss left ear and left wrist fracture."  This opinion was based on the Veteran's claims file including STRs noting treatment for depression and excessive worry, psychological examinations (both VA and private), and medical journal articles.

2. Legal Analysis

Initially, the Board notes that the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is the type of claim that cannot be limited only to a particular diagnosis, but must be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  After a review of the claims file, the Board finds that the weight of the evidence demonstrates the Veteran has a diagnosis for anxiety disorder that is related to active duty service.

The Veteran's VA medical records clearly show a current diagnosis for PTSD and anxiety disorder.  These include medical records dated between June 2005 and July 2016 showing the Veteran met DSM-IV and DSM-V criteria for those disorders.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that interpretation of section 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the present case, there is sufficient evidence the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Thus, the Veteran clearly has a diagnosis of PTSD and anxiety disorder, and the remaining question is whether these disorders are related to service.

Initially, the Board notes that service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304 (f) (2016).  

If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressor is related to combat, the Veteran's lay testimony regarding the reported stressor must be accepted as conclusive evidence as to its actual occurrence and no further development or corroborative evidence will be necessary.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d), (f)(2) (2016).  The Veteran's military personnel records do not reflect that he engaged in combat with the enemy.  Additionally, he has not received any citation or award that would indicate that he engaged in combat with the enemy.  As such, the provisions of 38 C.F.R. § 3.304(d), (f)(2) do not apply.  

Where the alleged stressor involves "fear of hostile military or terrorist activity," a Veteran's lay testimony alone may establish the occurrence of the stressor if a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3) (2016). 

Turning to whether there is credible supporting evidence that the claimed stressor events occurred in service, the Board finds that such allegations by the Veteran are lacking in credibility.  The Board recognizes the Veteran's claim that his unit served on secret missions in Vietnam cleaning up poison sites in combat zones.  As noted above, the Veteran's military personnel records do not reflect that he engaged in combat with the enemy or that he served in Vietnam.  The Veteran's claims file also includes a January 2012 Formal Finding of Inability to Verify In-Country Vietnam Service memorandum.  The memorandum was based on research completed by NPRC and JSRRC showing that no member of the Veteran's unit was sent to Vietnam.  In addition, the Veteran's claims that he fractured his left wrist during a mortar attack in Vietnam.  However, his STRs clearly show he fractured his left wrist in December 1975, and that he was treated in New York.  For VA purposes, the Vietnam War ended May 7, 1975, seven months prior to this incident.  Moreover, there are no STRs corroborating his assertion that he was shot in the head twice.  Such serious injuries would be expected to be included in his STRs.  Accordingly, the Board finds the Veteran and unreliable historian.  As such, the Board has determined the claims file lacks credible evidence supporting the asserted stressor events.

The Board recognizes that VA psychologists and examiners have diagnosed the Veteran with PTSD.  However, these diagnoses have been based upon the Veteran's reported stressors which, as noted above, are found to lack credibility.  Because the appeal lacks credible supporting evidence that the claimed stressor events occurred in service as required by 38 C.F.R. § 3.304(f), and the Veteran's alleged service in Vietnam is not consistent with the places, types, and circumstances of the Veteran's service, the claim for service connection for PTSD fails on this element and must be denied.

The Board will now address the Veteran's claim for service connection for anxiety disorder.  

The Veteran's enlistment examination noted a normal psychiatric evaluation and the Veteran denied depression, excessive worry or nervous trouble of any sort.  Following enlistment, the Veteran's STRs show complaints and treatment for anxiety including "transient situational anxiety," nervousness, and "extreme anxiety."  Further, post-service medical records show treatment and diagnosis for panic disorder and anxiety, in addition to other psychiatric disorders such as depression.

The Veteran's record also includes a June 2014 VA examination finding the various diagnosed psychological disorders were related to the Veteran's anxiety disorder that was treated during service.  More importantly, a July 2016 psychological examination diagnosed the Veteran with unspecified anxiety disorder and the psychologist opined that this disorder "more likely than not began in military service, continues uninterrupted to the present and is aggravated by his service-connected tinnitus, hearing loss left ear and left wrist fracture."

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2016).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995).
  
Both the June 2014 VA examiner and July 2016 psychologist provided a nexus between the Veteran's anxiety disorder and service.  Additionally, the July 2016 psychologist provided a nexus between the Veteran's anxiety disorder and his service-connected tinnitus, hearing loss left ear and left wrist fracture.  There is no medical evidence to the contrary.

Accordingly, the Board finds that the necessary Shedden requirements for service connection have been met and that the Veteran's anxiety disorder has been shown to be directly related to service and, alternatively, proximately due to or the result of his service-connected tinnitus, left ear hearing and left wrist fracture disabilities.  Thus, service connection for anxiety disorder is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Osteoporosis

The Veteran asserts he has osteoporosis, claimed as brittle bones, that is directly related to service.  Specifically, the Veteran asserts that he served in Vietnam removing chemicals used in warfare, that the canisters used to hold the chemicals leaked onto his boot and into his foot causing an infection of his bone marrow resulting in having bones removed from his feet.  The claims file also includes assertions that the Veteran's bone marrow was infected due to treatment for plantar warts.

Initially, the Board notes that there is no evidence, medical or otherwise, of osteoporosis or a bone disability.  Moreover, there is no medical evidence of a bone marrow infection.

The Veteran's claims file does show that he underwent post-service foot surgery in July 1982.  The admitting diagnosis was bilateral hypertrophic fifth metatarsal head and he underwent surgery to remove them.  A February 1986 examination of the bilateral feet revealed no significant bony structure abnormalities.  The physician did note the absence of the head of the bilateral fifth metatarsal "probably surgically resected."  Examination included radiological studies.  The Veteran underwent another bilateral foot surgery in February 1986 for a diagnosed Taylor's bunionectomy of the right foot and fifth metatarsal head excision of the left foot.  Symptoms included severe pain in both feet.  The physician noted the Veteran reported having the same procedure in 1982 in which he claimed his "bone was splintered."  An April 1986 VA medical record shows the Veteran reported a virus that was eating the cells in his bone marrow and that he had surgery on his feet twice for this condition.  The physician was unable to determine any present bone marrow condition.  In a November 1992 statement, the Veteran claimed his foot surgeries were a result of treatment for plantar warts.  A May 1998 VA orthopedic medical record noted complaints of very tender bone ends on his bilateral fifth metatarsal heads and bones "splaying."  A March 2016 imaging study of the left hand revealed no evidence of fracture, dislocation, arthritic changes or other bone abnormality.

The Board has considered the evidence of record.  In essence, there is no medical evidence that the Veteran had, or currently has, osteoporosis or any bone disorder.  Instead, the evidence suggests that he had foot surgery related to a diagnosed bilateral hypertrophic fifth metatarsal head and bunions.  The Board recognizes that the Veteran is competent to report purported diagnosis and symptoms of a bone disorder.  38 C.F.R. § 3.159(a)(2) (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  In any event, regardless of whether the Veteran had a bone disorder related to service, since the time he filed his claim none of the medical records indicate he currently has a bone disorder.

A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Accordingly, absent a bone disorder, the Board finds that the probative evidence is against the Veteran's claim for service connection.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for osteoporosis, claimed as brittle bones, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Intestinal Condition

The Veteran asserts that he has an intestinal condition that is related to service.  Alternatively, he asserts an intestinal condition secondary to a psychiatric disorder.

The Veteran's STRs include an October 1972 enlistment examination in which the Veteran reported stomach or intestinal trouble.  The physician noted an appendectomy scar.  A March 1973 STR shows that the Veteran complained of diarrhea and vomiting.  The physician noted a history for past appendectomy.  In December 1974, the Veteran complained of nausea and vomiting.  A day later the Veteran was diagnosed with viral gastrointestinitis.  In August 1975, the Veteran complained of nausea.  In an April 1976 examination report, the Veteran denied any stomach or intestinal trouble.  A July 1976 STR noted complaints of vomiting, diarrhea and abdominal cramps.  The Veteran was diagnosed with a probable virus.  A July 1976 STR noted the Veteran still had some spasm in his gastrointestinal tract with nauseous feeling and a headache.  An August 1976 STR shows that the Veteran complained of severe pain in his abdomen, diarrhea, mild nausea and general malaise.  The Veteran was seen previously for complaints of gas and a tender abdomen.  The Veteran was diagnosed with gastrointestinitis with ruled-out irritable bowel syndrome.

Post-service records include a September 1977 examination in which the Veteran denied any stomach or intestinal trouble.  A September 1981 VA medical record shows the Veteran complained of pain, burning and cramping across his upper abdomen the past two days.  He denied nausea, vomiting, gastrointestinal bleeding, constipation and diarrhea.  A January 1984 VA medical record shows the Veteran complained of burning in his stomach for the past six days and that he thought he had an ulcer.  He also reported diarrhea and vomiting.  A May 2016 radiology report noted no evidence of an acute bowel process and no abnormal calcific densities were identified.  An October 2009 VA medical record shows the Veteran complained of abdominal pain.  In addition, an October 2011 VA emergency room record also shows the Veteran complained of abdominal pain.  An ultrasound found a non-specific gas pattern.  The Veteran was diagnosed with constipation and gastroesophageal reflux disease secondary to non-steroid anti-inflammatory medications. 

The Veteran underwent an intestinal VA examination in April 2012.  The examiner determined that the Veteran did not have a diagnosis for an intestinal condition.  The Veteran reported gastrointestinal problems related to constipation and pain medication.  The examiner found no symptoms or signs attributable to a non-surgical non-infectious intestinal condition.  In addition, the Veteran did not have any episodes of bowel disturbance with abdominal distress or exacerbations or attacks of the intestines.  A diagnostic imaging study performed in January 2011 found a non-obstructive bowel gas pattern.  The examiner opined that the claimed condition was "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness."  In making this determination, the examiner noted that the Veteran's enlistment examination noted previous stomach problems related to an appendectomy prior to service.  In addition, during the examination, the Veteran denied having gastrointestinal problems except for constipation related to prescription pain medication used to treat his lower back pain.  Moreover, the Veteran denied any knowledge of having filed a claim for service connection for an intestinal condition.

A November 2013 VA telephone contact note shows the Veteran reported a headache and terrible pain in his abdomen.  The note further shows the Veteran was recently put on an antibiotic and that the medication made him extremely nauseous.

The Board has considered the evidence of record and finds no medical evidence of an intestinal condition during the period on appeal.  Instead, the evidence suggests the Veteran was treated for gastrointestinitis during service and that this condition had resolved as evidenced by both the April 1976 and September 1977 examination reports in which the Veteran denied any stomach or intestinal trouble.  The Board recognizes the Veteran is competent to report purported diagnosis and symptoms of an intestinal condition.  38 C.F.R. § 3.159(a)(2) (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the record shows that during the April 2012 VA examination he denied having any gastrointestinal problems except for constipation related to prescription pain medication.  He further denied any knowledge of having filed a claim for service connection for an intestinal condition.  In any event, regardless of whether the Veteran had gastrointestinitis during service, since the time he filed his claim none of the post-service medical records indicate he currently has an intestinal condition.

A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Accordingly, absent a diagnosed intestinal condition, the Board finds that the probative evidence is against the Veteran's claim for service connection.  Accordingly, the Board finds the preponderance of the evidence against the claim for service connection for intestinal condition, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Ear Hearing Loss

The Veteran asserts he has right ear hearing loss as a result of traumatic noise exposure during service.  Specifically, the Veteran asserts that his right ear hearing loss was caused by exposure to firing 106 recoilless rifles without proper hearing protection, duties as a mechanic, and combat noise exposure.

1. Factual Background

Service treatment records (STRs) include an October 1972 enlistment examination noting the following audiometric testing results:







HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
35
25

An April 1976 release from active duty (RAD) examination shows the Veteran denied hearing loss.  In addition, the examination noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
25
25

Following service, the Veteran underwent a US Navy examination in September 1977.  The examination report noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
30
30

A December 1993 VA medical record noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
65
60

A September 1994 VA examination noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
65
60

During a hearing in April 1998 the Veteran testified that during service he was on a 106 recoilless rifle crew and that he did not have proper hearing protection while firing rifles.  He estimated that he fired his rifle 2,000 times.  He further testified that after firing his rifle he could not hear for days.  In addition, the Veteran testified that during service he had worked as a mechanic but that due to his damaged hearing the Navy restricted him from such duties.

A March 2001 medical record noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
50
70
75

The Veteran underwent a VA examination in July 2005.  The examiner noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
45
65
65

The speech discrimination score recorded for the right ear was 92 percent.  The Veteran reported an in-service history of noise exposure including gun fire and working as a mechanic to vehicles, helicopters and jets.  The examiner found the Veteran had documented mild hearing loss at enlistment.  In addition, the examiner found that the Veteran's separation examination did not show a significant threshold shift documenting aggravation of his hearing loss.  The examiner also noted the Veteran had post-service noise exposure including exposure as a mechanic, prison guard, and tree trimmer.  In consideration of the evidence, the examiner opined that hearing loss in the right ear did not occur during, as a result of, nor aggravated by, military service.  

In April 2012, the Veteran underwent another VA examination in order to evaluate his increased rating claim for his service-connected left ear hearing loss.  See March 2012 Compensation and Pension Examination Inquiry.  The examiner noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
70
75
75

The speech discrimination score recorded for the right ear was 78 percent.  The examiner diagnosed the Veteran with sensorineural hearing loss and determined that his service-connected left ear hearing loss impacted the ordinary conditions of daily life including affecting all aspects of the Veteran's communication ability.  The examiner also answered "yes" as whether the Veteran's hearing loss was etiology related to service.  The examiner also checked a box indicating that the Veteran's hearing loss was "at least as likely as not (50% probability or greater) caused by or a result of an event in military service."  The examiner based these assessments on previously established service connection for hearing loss and tinnitus.  The examiner further noted that hearing loss did not exist prior to service.

In May 2014, the RO requested a new VA examination to determine the etiology of the Veteran's right ear hearing loss.  The requested examination noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
65
65
65

The speech discrimination score for the right ear was 88 percent.  The examiner diagnosed the Veteran with sensorineural hearing loss.  The Veteran reported noise exposure from 106 recoilless rifles without hearing protection and combat noise exposure from three deployments to combat zones in Vietnam.  The Veteran also reported post-service noise exposure due to farming, hunting, working as a diesel and auto mechanic, and riding motorcycles.  The examiner found that right ear hearing loss did not exist prior to service.  In addition, the examiner found the Veteran's separation examination showed hearing within normal limits.  Regarding the Veteran's right ear hearing loss, the examiner opined that it was not "at least as likely as not (50% probability or greater) caused by or a result of an event in military service."  The examiner based this opinion on a review of the Veteran's enlistment and separation examinations which she determined did not show evidence of a threshold shift.  

A March 2015 VA audiological evaluation revealed a speech recognition score of 84 percent for the right ear.  An audiometry threshold evaluation revealed an asymmetrical hearing loss which had not changed since the May 21, 2014 VA examination (noted as the 5/21/2015 C&P evaluation).

A VA examination conducted in September 2016 noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
75
75
75

The speech discrimination score for the right ear was 84 percent.  The examiner diagnosed the Veteran with sensorineural hearing loss.  As this was an examination for rating purposes, a medical opinion as to service connection for right ear hearing loss was not provided.

2. Legal Analysis

After a review of all the evidence, the Board finds that service connection for right ear hearing loss is not warranted.  

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992). Competent evidence of a current hearing loss disability meeting the requirements of 38 C.F.R. § 3.385, and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Initially, the Board notes that the Veteran's STRs do not show any complaints of, or treatment for, hearing loss.  The Board recognizes the Veteran's assertion that the Navy restricted him from working as mechanic due to a worsening hearing disability during service.  The Board also recognizes the Veteran's assertion that he sustained traumatic noise exposure related to combat in Vietnam.  However, as noted above, there is no competent evidence the Veteran served in Vietnam or in combat.  The Board also notes that the Veteran's service records do not evidence a medical profile due to hearing impairment.  Moreover, the April 1976 RAD examination shows hearing within normal limits and the Veteran denied any hearing loss.  For these reasons, and for reasons cited above, the Board has determined that the Veteran is an unreliable historian.  As such, there is no competent evidence establishing treatment for, or complaints of, hearing loss during service.  Instead, the first competent medical evidence showing audiometric findings meeting threshold requirements of 38 C.F.R. § 3.385 is the December 1993 VA medical record, some seventeen years after service.  

The Veteran has also undergone two VA examinations to determine the etiology of his right ear hearing loss.  The July 2005 VA examiner found the Veteran had documented bilateral mild hearing loss at enlistment and opined that the hearing loss in the right ear did not occur during, as a result of, or aggravated by military service.  The May 2014 VA examiner found the Veteran's right ear hearing loss did not exist prior to service and opined that it was not "at least as likely as not (50% probability or greater) caused by or a result of an event in military service."  The examiner based this opinion on a review of the Veteran's enlistment and separation examinations that did not show evidence of a threshold shift.  The Board finds these examination reports the most probative evidence of record.  While the July 2005 VA examiner found that the Veteran had a pre-existing right ear hearing loss disability, both examiner's provided negative medical opinions as to direct service connection with the July 2005 examiner additionally providing a negative opinion as to aggravation.  

The Board does note that the Veteran underwent a VA examination in April 2012 in which the examiner checked a box indicating that the Veteran's hearing loss that was "at least as likely as not (50% probability or greater) caused by or a result of an event in military service."  However, the Board further notes that the purpose of this examination was to evaluate the Veteran's increased rating claim for his service-connected left ear hearing loss, not to provide a medical opinion as to etiology as to right ear hearing loss.  See March 2012 Compensation and Pension Examination Inquiry.  In addition, the examiner explained that he checked that box because etiology had already been established; i.e. left ear hearing loss.  As such, the Board finds that this examination report does not provide a competent etiological opinion as to right ear hearing loss.  In any event, the Board finds both the July 2005 and May 2014 VA examination reports more probative as the examiners were specifically instructed to provide a medical opinion as to etiology and they conducted their examinations based solely on that purpose.

The Board further recognizes the Veteran's assertion that his hearing loss is related to conceded rifle fire during active duty.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  In this regard, while the Veteran can competently report the onset and continuity of hearing loss symptoms, an actual diagnosis of sensorineural hearing loss requires objective testing to determine whether it is severe enough to be considered a disability for VA compensation purposes, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376, 1377 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

In any event, to the extent the Veteran may be competent to opine as to medical etiology, the Board finds that the Veteran's lay assertions in the present case are outweighed by the medical evidence of record including the July 2005 and May 2014 VA examination reports.  The examiners have training, knowledge, and expertise on which they relied to form their opinions, and they provided persuasive rationales for them.  

Thus, after reviewing the evidence of record the Board finds there is no causal connection between the current right ear hearing loss disability and service.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for right ear hearing loss.  The claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).

Fracture of the Left Arm and Hand

The Veteran asserts service connection for fractures to his left arm and hand.  Initially, the Board notes the absence of evidence, medical or otherwise, of any left arm or hand fracture at any time.

The Veteran's STRs show that in December 1975 the Veteran presented to sickbay with complaints of pain in his left wrist which was found slightly swollen.  He was treated with an ace bandage and sent for an X-ray.  X-ray studies revealed the Veteran had suffered an incomplete left wrist navicular fracture.  A June 1976 STR noted complaints of pain in the dorsal surface of the left hand and wrist.  Post-service medical records show that in May 2015 the Veteran reported that a transfer case fell on his arm in Vietnam due to mortar fire resulting in a fracture.

The Board has considered the evidence of record and finds no medical evidence that the Veteran sustained a left arm or hand fracture at any time.  Instead, the evidence shows that Veteran sustained a left wrist fracture diagnosed as a navicular fracture.  The Board recognizes that the Veteran is competent to report purported diagnosis of bone fracture.  38 C.F.R. § 3.159(a)(2) (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Veteran has not reported a diagnosis or treatment for a left arm or hand fracture, or residuals thereof.  In addition, the record does not show any medical evidence of a left arm or hand fracture.  

A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Accordingly, absent evidence of a left arm or hand fracture, the Board finds that the probative evidence is against the Veteran's claim for service connection.  Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for left arm or hand fracture, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

When rating musculoskeletal disabilities on the basis of limited motion of a joint, VA must consider functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination.  38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered only in conjunction with diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  Where functional loss is alleged due to pain upon motion, the function of the musculoskeletal system and movements of joints must still be analyzed.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259 (1995).

Left Wrist Fracture

The Veteran filed a claim for a rating increase for left wrist fracture on January 15, 2015.  The RO granted a rating increase and assigned a 10 percent disability rating.  An effective date of January 15, 2015 was assigned, the date the claim was filed, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) DC 5215 (limitation of motion).  

Initially, the Board notes that except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  Accordingly, period on appeal involves only the Veteran's 10 percent disability rating as of the date he filed his rating increase claim, January 15, 2015.

Limitation of motion of the wrist is rated under DC 5215.  A 10 percent rating is warranted for the major and minor extremity (the Veteran is right-handed) if palmar flexion is limited in line with the forearm or if dorsiflexion is less than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2016).  This is the maximum schedular rating for limitation of wrist motion available under this diagnostic code.  A higher rating is available under Diagnostic Code 5214, which requires evidence of ankylosis.

Diagnostic Code 5003 also provides ratings for arthritis.  38 C.F.R. § 4.71a (2016).  Diagnostic Code 5003 directs the rater to first determine if a rating is warranted under the criteria for limitation of motion and provides that if the amount of limitation of motion is non-compensable under the criteria for the affected joint then the minimum rating for the affected joint is to be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).  A rating under Diagnostic Code 5003 cannot be combined with a rating based on limitation of motion.  Therefore, no higher or separate rating is warranted pursuant to Diagnostic Code 5003.

The Veteran underwent a VA examination in March 2015.  The Veteran's service-connected left wrist navicular fracture was manifested by palmar flexion to 80 degrees, dorsiflexion to 75 degrees, ulnar deviation to 45 degrees and radial deviation to 20 degrees.  There was no evidence of pain with weight bearing or localized tenderness or pain on palpation of the joint or associated soft tissue.  The Veteran was able to perform repetitive use testing and there was no additional loss of function or ROM after three repetitions.  In addition there was no pain, weakness, fatigability or incoordination that significantly limited functional ability with repeated use.  Strength testing was also normal for the left wrist.  The Veteran's left wrist was not manifested by ankylosis.  Lastly, the examiner found the Veteran's service-connected left wrist disability did not impact his ability to perform any type of occupational task.

During a September 2016 VA examination, the Veteran's service-connected left wrist navicular fracture was manifested by palmer flexion to 40 degrees, dorsiflexion to 30 degrees, ulnar deviation to 30 degrees and radial deviation to 5 degrees.  No additional loss of function or ROM was found after three repetitions.  In addition, no evidence of pain with weight bearing or localized tenderness or pain on palpation of the joint was found.  The Veteran reported having functional loss or functional impairment due to loss of ROM, weakness in the wrist, and being unable to pull a wrench with his left hand.  The examiner was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time.  Reduced muscle strength was found for flexion rate strength.  The examiner further found that the Veteran's service-connected left wrist navicular fracture disability impacted his ability to perform certain occupation tasks including an inability to pull on wrenches or use any other hand tools.  No ankylosis was found.  

With regards to assessing the Veteran's left wrist symptoms, the Board finds that a rating in excess of 10 percent for the left wrists is not warranted.  The evidence reflects that throughout the period on appeal, the Veteran has experienced limitation of motion and weakness in his wrist.  However, there is no evidence of ankylosis of the left wrist at any point.  Rather, the examination reports of record specifically note the absence of ankylosis.  As the evidence does not reflect ankylosis of the wrist, a rating in excess of 10 percent for the left wrist under Diagnostic Codes 5214 and 5215 are not warranted at any time during the claim period.  Further, a 10 percent rating is the highest rating available for limitation of motion of the wrist; therefore, a higher rating is not possible based on any motion restriction under 38 C.F.R. § 4.71a, Diagnostic Code 5215.

Additionally, the Board has considered the guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45); however, the analysis in DeLuca does not assist the Veteran, as the 10 percent rating in this case is also the maximum disability evaluation based on any limitation of motion of the wrist.  Where a veteran is in receipt of the maximum schedular rating based on limitation of motion of the wrist and a higher rating requires ankylosis, the regulations pertaining to functional impairment are not for application.  Johnston v. Brown, 10 Vet. App. 80 (1997); 38 C.F.R. § 4.59 (2016).

Accordingly, the preponderance of the evidence is against the assignment of a rating higher than 10 percent as of January 15, 2015 for a left wrist disability.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5214-5215 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Left Ear Hearing Loss

The Veteran is service connection for left ear hearing loss.  The Veteran's left ear hearing loss has been rated under 38 C.F.R. § 4.85, DC 6100, and assigned a non-compensable rating effective November 1993.  The Veteran requested a rating increase in October 2010 and the non-compensable rating was confirmed in a May 2012 rating decision.  The Veteran asserts that a compensable rating is warranted.

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are made.  Bruce v. West, 11 Vet. App. 405 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The regulations set forth eleven auditory acuity levels, designated from Roman numerals I to XI, in escalating order of hearing impairment.  38 C.F.R. § 4.85 (2016).  The appropriate auditory acuity level is determined based on a combination of the percentage of speech discrimination and the puretone threshold average.  Additional considerations apply when exceptional patterns of hearing loss are demonstrated, which are defined as either a) puretone averages of 55 or greater at 1000, 2000, 3000, and 4000 Hertz, or; b) a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (a) (2016).  Once an acuity level is established for each ear, Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the appropriate disability evaluation.  The appropriate rating is determined based on a combination of the levels of hearing impairment established for each ear.

If, as in the instant case, impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation of I, subject to the regulations providing special consideration for paired organs and extremities.  38 C.F.R. §§ 3.383, 4.85(f) (2016).  Additional compensation is not available to the Veteran based on a combination of a service-connected and non-service-connected disability, however, because, as discussed below, the Veteran's service-connected hearing impairment is not manifested to a degree of 10 percent or greater.  38 C.F.R. § 3.383 (2016).

The Veteran underwent a VA examination in April 2012.  The examiner noted the following audiometric testing results:






HERTZ



500
1000
2000
3000
4000
LEFT
35
35
45
70
75

The speech discrimination score recorded for the left ear was 82 percent and his puretone average was 52 dB.  Applying the findings to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable evaluation for left ear hearing loss have not been met.  Considering that the Veteran's left ear manifests an average puretone threshold of 52 dB, with an 82 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss to be Level II impairment.  Since his right ear is not service-connected, a Roman numeral I is used for this ear in Table VII. 38 C.F.R. § 4.85(f) (2016).  Applying these results to Table VII, a noncompensable evaluation is assigned.

A May 21, 2014 VA examination noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
LEFT
35
30
55
70
70

The speech discrimination score recorded were 94 percent for the left ear and his puretone average was 52 dB.  Applying the findings to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable evaluation for left ear hearing loss have not been met.  Considering that the Veteran's left ear manifests an average puretone threshold of 52 dB, with a 94 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss to be Level I impairment.  Since his right ear is not service-connected, a Roman numeral I is used for this ear in Table VII. 38 C.F.R. § 4.85(f) (2016).  Applying these results to Table VII, a noncompensable evaluation is assigned.

A March 2015 VA audiological evaluation revealed speech recognition score of 88 percent for the left ear.  The audiologist noted that threshold evaluations had not changed since the May 21, 2014 VA examination (referred to as the 5/21/2015 C&P evaluation).  Applying the findings to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable evaluation for left ear hearing loss have not been met.  Considering that the Veteran's left ear manifests an average puretone threshold of 52 dB, with a 94 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss to be Level II impairment.  After assigning a Level I hearing impairment for the right ear, the Table VII results reveal a noncompensable evaluation.

A VA examination conducted in September 2016 noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
LEFT
40
35
65
70
70

The speech discrimination score recorded for the left ear was 82 percent and his puretone average was 56 dB.  Applying the findings to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable evaluation for left ear hearing loss have not been met.  Considering that the Veteran's left ear manifests an average puretone threshold of 56 dB, with an 82 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss to be Level IV impairment.  After assigning a Level I hearing impairment for the right ear, the Table VII results reveal a noncompensable evaluation.

The Board is limited in evaluating hearing loss to the mechanical application of the rating schedule under the specified testing methods.  For example, any impact of hearing loss on the Veteran's daily life cannot be accounted for outside the rating tables of 38 C.F.R. § 4.85.  Therefore, the non-compensable evaluation currently-assigned for his left ear hearing loss accurately reflects his disability picture as contemplated under the VA rating criteria throughout the rating period on appeal. 

Additionally, the Board is mindful that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The April 2012 examiner noted that the Veteran's left ear hearing loss impacted the ordinary conditions of daily life including affecting all aspects of the Veteran's communication ability.  The May 2014 examiner noted that the Veteran had difficulty understanding speech particularly in the areas of background noise.  The examiner also noted that the Veteran's hearing loss would have a negative impact on his ability to understand speech, but that his hearing loss would not render him unemployable.  Lastly, the September 2016 examiner determined that the Veteran's service-connected left ear hearing loss impacted the ordinary conditions of daily life including difficulty understanding speech, particularly in the areas of background noise.  

The Board finds these comments are sufficient to comply with the applicable VA policies.  Martinak v. Nicholson, 21 Vet. App. 447 (2007) (VA audiologist's indication in report that Veteran's hearing loss affected his ability to sleep was sufficient to comply with requirements of VA's own internal guidance documents that VA audiologists describe the effects of a hearing disability on occupational functioning and daily activities).  As such, the Board finds that the functional effects of the Veteran's left ear hearing loss disability are adequately addressed by the record.

Accordingly, after a review of the evidence the Board finds that a preponderance of the evidence is against a finding that the service-connected left ear hearing loss disability warrants a compensable rating during the period on appeal.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Extraschedular Consideration

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Board finds that referral for extraschedular consideration is not warranted.  The evidence of record shows that, throughout the period on appeal, the Veteran's service-connected disabilities were adequately contemplated by the regular schedule rating criteria.  An evaluation in excess of those assigned are provided for certain manifestations of the Veteran's service-connected left wrist disability and left ear hearing loss, but the medical evidence reflects that those manifestations were not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  The primary symptoms of the Veteran's left wrist disability are limitation of range of motion and weakness.  The Board notes that these symptoms have been specifically contemplated in the schedular ratings that have been assigned.  Regarding the Veteran's left ear hearing loss, although the April 2012, May 2014 and September 2016 examiners noted the Veteran's hearing loss disability impacted the ordinary conditions of life, the only example of this was difficulty understanding speech, particularly in the areas of background noise.  The Board finds that hearing difficulties are reasonably contemplated by the schedular criteria, because, although the rating criteria is set forth in terms of puretone decibel loss and speech discrimination deficiencies, those values are obviously metric indicators of decreased auditory acuity and the necessary results of such indicators.  The Board consequently finds that experiencing difficulty hearing, and the resultant consequences whether at work or at home, is contemplated by the rating criteria.

Consequently, the Board finds that referral for extraschedular consideration is not required.  The schedular rating criteria also provide for higher ratings for more severe symptomatology, which are not shown.  Therefore, there is no need to consider the downstream consideration of whether there is marked interference with the Veteran's employment or frequent hospitalizations.  38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Finally, the Board notes that the Veteran has not asserted that he was unemployable solely because of his service-connected disabilities during this period.  Thus, the Board finds that an implied claim for a total disability rating based on unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to service connection for anxiety disorder is granted.

Entitlement to service connection for osteoporosis (claimed as brittle bones) is denied.

Entitlement to service connection for intestinal condition is denied.

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for left arm fracture is denied.

Entitlement to service connection for left hand fracture is denied.

Entitlement to a disability rating in excess of 10 percent, as of January 15, 2015, for left wrist fracture is denied. 

Entitlement to a compensable disability rating for left ear hearing loss is denied.


REMAND

With regard to the remaining issues of appeal, the Board finds that further development is necessary.  

1. Heart Condition

The Veteran asserts service connection for a heart condition.  Specifically, the Veteran asserts that he had a heart condition in service.  Alternatively, the Veteran asserts that he currently has a heart condition secondary to his anxiety disorder.

Initially, the Board notes the Veteran's enlistment examination shows he reported being unsure if he had heart trouble or high or low blood pressure.  The STRs also show complaints of chest pain.  In March 1976 the Veteran complained of right chest pain and he was diagnosed with a muscular spasm.  An April 1976 RAD examination noted a normal heart and vascular system, and the Veteran reported pain or pressure in his chest.  The Veteran also reported being unsure if he had high or low blood pressure and he denied any heart trouble.  A September 1977 post-service examination noted a normal heart and vascular system, and the Veteran reported pain or pressure in his chest.  

A September 1992 medical record noted atypical chest pain which was probably non-cardiac in nature.  The Veteran complained of sharp and severe knife-like left precordial chest pain which radiated through to his left dorsal region and left arm.  Electrocardiogram (EKG) study showed no acute injury.  An October 1992 cardiologist letter noted normal coronary angiography results and opined that the majority of the Veteran's chest discomfort was non-cardiac in nature.  The cardiologist did find that the Veteran "could be experiencing superimposed spasm upon relatively mild fixed lesion" and prescribed Procardia.  The Veteran was diagnosed with atypical chest pain, and mild, single vessel coronary artery disease with possible superimposed coronary artery spasm.  An October 1993 radiology report found no acute or significant cardiopulmonary abnormalities.

In a July 1995 VA medical record, the Veteran reported having four heart attacks.  The physician noted that the Veteran was very anxious about his condition.  An August 1995 VA medical record shows the Veteran complained of chest pain described as intervals of stabbing pain lasting one to two seconds.  Other symptoms included shortness of breath and lightheadedness.  The physician noted serious anxiety problems and nervousness and diagnosed the Veteran with a non-cardiac chest pain.  The pain was found non-characteristic of angina.  The physician found the Veteran's chest pains were musculoskeletal in nature and related to his anxiety.

During a DRO hearing in April 1998, the Veteran testified that he had his first mild heart attack in Rota, Spain in 1976.  He also related his heart condition to nervousness during service.  The Veteran further testified that he took his STR to a physician who informed him that he had a mild heart attack in service.  In addition, the Veteran testified that the first time a doctor confirmed he had a heart problem was in 1991.  The Veteran described having light angina attacks once per week and bad angina attacks once per month.  

In an October 2002 statement, the Veteran asserted that while he was stationed at Ft. Lee, VA, he suffered a heart attack in June 1991.  A September 2003 VA cardiology record noted a history of myocardial infarction in 1991 and that a catheter at that time revealed only minor coronary artery disease.

A May 2015 VA medical record noted an MRI brain study revealing microvascular ischemic changes.  Another May 2015 VA medical record noted that a cardiovascular workup was not concerning for acute ischemia and noted no cardiovascular disease.

Accordingly, the medical evidence shows a diagnosis for single vessel coronary artery disease which the Veteran has related to his anxiety disorder.  The evidence also shows that the Veteran reported being unsure whether he had a pre-existing heart condition upon entry to service.

2. Headaches

The Veteran seeks service connection for headaches.  The Board notes that the Veteran's enlistment examination shows he reported a head injury.  A January 1974 STR noted a small headache and abrasion related to being hit by a horse.  In October 1975, the Veteran complained of a severe headache.  In an April 1976 RAD examination the Veteran reported a head injury.  A July 1976 STR noted the Veteran still had some spasm in his gastrointestinal tract with nauseous feeling and a headache.  A September 1977 post-service examination shows the Veteran denied having severe headache since 1976.  

In October 1995, the Veteran complained of severe headaches.

A January 2013 VA neurology record noted that the Veteran reported headaches that started over the past month which had worsened.  A CT scan showed no evidence of acute intracranial abnormality and no evidence of a change in the cerebrospinal fluid in the frontal regions.  In addition, a neurological examination demonstrated non-indurated temporal arteries, right medial scapular trigger points as well as a right occipital notch trigger point.   The Veteran was diagnosed with atypical headache which was found most likely musculoskeletal in nature, and temporal arteritis vs. medication overuse related.  A November 2013 VA telephone contact note shows that the Veteran reported terrible headaches.  The note further shows the Veteran was recently put on an antibiotic that reportedly made him extremely nauseous.  

An April 2015 VA neurology medical record provided a provisional diagnosis of headaches.  In April 2015, the Veteran complained of migraine headaches intermittently for the past six weeks.  The Veteran further reported that he never had a history of headaches in the past.  The Veteran was referred for a neurology consultation.  During the consultation, the Veteran reported having headaches for the past two months with headaches all over his head but worse in the front.  The pain was described as burning and throbbing.  The Veteran reported no headaches as a teenager but that he had head trauma due to two incidents of "bullet ricochets" in the 1970's.  

The Veteran underwent an MRI study for headaches in May 2015.  The study was negative for diffusion abnormality and middling shift or mass effect.  The study did reveal a mild increase in extra-axial fluid in the frontal regions and foci of T2 signal abnormality in the pons.  A June 2015 VA medical record noted that the Veteran had a history of headaches without any neurological deficit.  In July 2015, the Veteran was seen for a follow-up for headaches.  An MRI study revealed no major abnormality.  Lastly, an April 2016 VA medical record noted a review of the Veteran's systems was significant for headaches.

Accordingly, the Veteran has a provisional diagnosis of headaches which the Veteran has attributed to service.  The record further shows that the Veteran reported pre-existing head trauma prior to service and his STRs show treatment for severe headaches, including headaches related to a horse related injury.

3. Sleep Apnea

The Veteran seeks service connection for sleep apnea.  

The Veteran's claims file includes a May 2014 VA psychiatry inpatient note showing a diagnosis of "probable sleep apnea."  In addition, a June 2014 VA examiner identified symptoms related to an acquired psychological disorder including chronic sleep impairment.  The examiner further opined that all psychological diagnoses identified were related to the Veteran's anxiety that was treated during his military service.  A May 2015 VA medical record noted a requested sleep study due to the following symptoms: snoring, fatigue, insomnia, excessive daytime sleepiness and witnessed apnea.  Another May 2015 VA medical record shows the Veteran reported a diagnosis of sleep apnea, but that he was unable to complete an entire sleep study due to difficulty sleeping.  A June 2014 VA mental health nursing note shows that the Veteran reported a diagnosis for sleep apnea and that he stopped breathing while he slept.  Lastly, a July 2016 psychological examination by a private psychologist identified chronic sleep impairment as a symptom related to the Veteran diagnosed unspecified anxiety disorder.

Accordingly, the record shows the Veteran has a provisional diagnosis of "probable sleep apnea" with medical evidence showing chronic sleep impairment as a symptom of his anxiety disorder.   

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2016).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McClendon, 20 Vet. App. at 83.

The Board notes that the Veteran's service connection claims for heart condition and headaches include an in-service event or injury and a current disability.  Accordingly, the Board finds that VA examinations are necessary to determine the nature and etiology of these disabilities.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Further, in light of this decision granting service connection for anxiety disorder, the Board finds that the Veteran's sleep apnea claim includes a claim based on secondary service connection.  As such, the Board finds that a VA examination is necessary to determine the nature and etiology of the Veteran's sleep apnea claim.




Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any heart condition, to include ischemic heart disease, coronary artery disease and hypertension.  The examiner must review pertinent documents in the Veteran's claims file including this Remand in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  
  	     
The examiner should provide an opinion concerning the following:

(a) Whether it is clear and unmistakable (i.e., whether it is undebatable) that any diagnosed heart disease, to include ischemic heart disease, coronary artery disease and hypertension, existed prior to service?  The examiner must consider the medical records and lay statements, and a rationale for the opinion should be provided.

(b) If so, whether it is clear and unmistakable (i.e., whether it is undebatable) that any diagnosed heart disease, to include ischemic heart disease, coronary artery disease and hypertension, existed prior to service and underwent an increase in severity during service.  If the examiner finds that a diagnosed heart disease did undergo an increase in severity, he or she should state whether there is clear and unmistakable evidence that the increase was due to the natural progression of the disease.

(c) If not, is it at least as likely as not (50 percent or greater probability) that any diagnosed heart disease, to include ischemic heart disease, coronary artery disease and hypertension, is etiologically related to the Veteran's active service?  The examiner must consider the medical records and lay statements, and a rationale for the opinion should be provided.

(d) Is it at least as likely as not (50 percent or greater probability) that any diagnosed heart disease, to include ischemic heart disease, coronary artery disease and hypertension, was caused or chronically worsened by a service-connected disability?  The examiner must consider the medical records and lay statements, and a rationale for the opinion should be provided.

A comprehensive rationale must be provided for the opinions rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

3. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any diagnosed headache condition.  The examiner must review pertinent documents in the Veteran's claims file including this Remand in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  

The examiner should provide an opinion concerning the following:

(a) Whether it is clear and unmistakable (i.e., whether it is undebatable) that any diagnosed headache condition existed prior to service?  The examiner must consider the medical records and lay statements, and a rationale for the opinion should be provided.

(b) If so, whether it is clear and unmistakable (i.e., whether it is undebatable) that any diagnosed headache condition existed prior to service and underwent an increase in severity during service.  If the examiner finds that a diagnosed headache condition did undergo an increase in severity, he or she should state whether there is clear and unmistakable evidence that the increase was due to the natural progression of the disease.

(c) If not, is it at least as likely as not (50 percent or greater probability) that any diagnosed headache condition is etiologically related to the Veteran's active service?  The examiner must consider the medical records and lay statements, and a rationale for the opinion should be provided.

(d) Is it at least as likely as not (50 percent or greater probability) that any diagnosed headache condition was caused or chronically worsened by a service-connected disability?  If the examiner finds aggravation the examiner should indicate to the extent possible the approximate degree of disability or baseline before the onset of the aggravation.  The examiner must consider the medical records and lay statements, and a rationale for the opinion should be provided.

A comprehensive rationale must be provided for the opinions rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

4. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any diagnosed sleep apnea.  The examiner should review pertinent documents in the Veteran's claims file in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  Additionally, the examiner must consider the Veteran's statements regarding onset of symptoms.  

The examiner should provide an opinion concerning the following:

(a) Is it at least as likely as not (50 percent or greater probability) that any diagnosed sleep apnea is etiologically related to the Veteran's active service?  The examiner must consider the medical records and lay statements, and a rationale for the opinion should be provided.

(b) Is it at least as likely as not (50 percent or greater probability) that any diagnosed sleep apnea was caused or chronically worsened by a service-connected disability?  If the examiner finds aggravation the examiner should indicate to the extent possible the approximate degree of disability or baseline before the onset of the aggravation.  The examiner must consider the medical records and lay statements, and a rationale for the opinion should be provided.

A comprehensive rationale must be provided for the opinions rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

5. Then, readjudicate the claims remaining on appeal.  If any decision remains adverse to the Veteran, issue a statement of the case and allow the appropriate time for response.  Then return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


